IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                        :   NO. 722
                                              :
         APPOINTMENTS TO                      :   SUPREME COURT RULES
         CONTINUING JUDICIAL                  :
         EDUCATION BOARD OF                   :   DOCKET
         JUDGES                               :
                                              :


                                         ORDER



PER CURIAM:

         AND NOW, this 22nd day of December, 2016, in further implementation of this

Court’s Order No. 719 Supreme Court Rules Docket (December 9, 2016), establishing a

formal continuing judicial education program, it is ORDERED that the initial membership

of the Continuing Judicial Education Board of Judges shall be as follows:


         Anita LaFrance Allen, Vice Provost for Faculty and Henry R. Silverman Professor
         of Law, University of Pennsylvania

         Honorable Ida K. Chen, Court of Common Pleas, First Judicial District

         Honorable Renée Cohn Jubelirer, Pennsylvania Commonwealth Court

         Honorable Kathryn M. Hens-Greco, Court of Common Pleas, Allegheny County

         Honorable Maureen Lally-Green, Dean, Duquesne University School of Law

         Honorable Richard A. Lewis, Court of Common Pleas, Dauphin County

         Honorable Stephen P. B. Minor, Court of Common Pleas, Potter County

         Honorable Terrence R. Nealon, Court of Common Pleas, Lackawanna County
     Honorable Edward D. Reibman, Court of Common Pleas, Lehigh County

     Honorable Karen Yvette Simmons, Philadelphia Municipal Court, First Judicial
     District

     Honorable Victor P. Stabile, Pennsylvania Superior Court

     Honorable Kenneth G. Valasek, Court of Common Pleas, Armstrong County


     The Honorable Terrence R. Nealon is hereby designated as Chair, and the

Honorable Kathryn M. Hens-Greco is designated as Vice-Chair, of the Board.

     The length of the initial staggered term of office assigned to each member shall

be determined by the Board of Judges in consultation with the AOPC Judicial

Education Department.




                                         2